Exhibit 10.3

 

FOURTH AMENDMENT TO

ESCROW AGREEMENT

 

This FOURTH AMENDMENT TO ESCROW AGREEMENT (this “Amendment”) is made as of
December 10, 2013 by and among the Karlsson Group, Inc., an Arizona corporation
(“Lender”), Prospect Global Resources, Inc., a Nevada corporation (“Obligor”),
and JPMorgan Chase Bank, N.A., a national banking association, as escrow agent
(together with any successor in such capacity, the “Escrow Agent”), with respect
to the following facts:

 

RECITALS

 

WHEREAS, Lender, Obligor and Escrow Agent entered into that certain Escrow
Agreement dated as of April 15, 2013 (the “Original Agreement”);

 

WHEREAS, Lender, Obligor and Escrow Agent entered into that certain Amendment to
Escrow Agreement dated as of June 26, 2013, that certain Second Amendment to
Escrow Agreement dated as of August 14, 2013, and that certain Third Amendment
to Escrow Agreement dated as of September 13, 2013, amending the Original
Agreement (as amended thereby, and as hereby and hereafter amended from time to
time, the “Escrow Agreement”);

 

WHEREAS, Lender, Obligor, and the other parties thereto entered into that
certain Fourth Extension Agreement dated as of the date hereof (the “Fourth
Extension”); and

 

WHEREAS, it is a condition to the effectiveness of the Fourth Extension that the
parties hereto amend the Escrow Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.                                      Amendments.  The Escrow Agreement is
hereby amended as follows:

 

(a)                                 Amendment to Schedule 1.  Schedule 1 of the
Escrow Agreement is hereby deleted in its entirety and replaced with Exhibit A
attached hereto.

 

2.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended in this Amendment, all provisions of the Escrow Agreement shall remain
in full force and effect, and the parties thereto and hereto shall continue to
have all their rights and remedies under the Escrow Agreement.  In the event of
a conflict between the terms and provisions of this Amendment and the terms and
provisions of the Escrow Agreement, the provisions of this Amendment shall
govern.

 

(b)                                 Relation to Escrow Agreement.  This
Amendment constitutes an integral part of the Escrow Agreement.  Upon the
effectiveness of this Amendment, each reference in the

 

--------------------------------------------------------------------------------


 

Escrow Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like
import referring to the Escrow Agreement, shall mean and be a reference to the
Escrow Agreement as amended hereby.

 

(c)                                  Successors and Assigns.  This Amendment
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and assigns except as otherwise provided herein.

 

(d)                                 Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

(e)                                  Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

LENDER:

 

 

 

 

 

THE KARLSSON GROUP, INC.

 

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

 

 

OBLIGOR:

 

 

 

 

 

PROSPECT GLOBAL RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

ESCROW AGENT:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Sonny Lui

 

Name: Sonny Lui

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule 1

 

Amount

 

Escrow Deposit Date

$2,000,000

 

Within two (2) Business Days of the June 26, 2013 Amendment

 

 

 

50% of the proceeds from any Qualified Financing (other than the Fall 2013
Qualified Financings and the Winter 2013/2014 Qualified Financings (each as
defined in the Note)) net of any third party payments in satisfaction of
transaction expenses or fees/commissions with respect to such Qualified
Financing, not to exceed the Funding Expense Cap (as such terms “Qualified
Financing” and “Funding Expense Cap” are defined in that certain Senior First
Priority Secured Promissory Note dated August 1, 2012 issued by Prospect Global
Resources, Inc., a Delaware corporation, in favor of Lender, as amended by that
certain Amendment to Senior First Priority Secured Promissory Note dated as of
April 15, 2013, that certain Second Amendment to Senior First Priority Secured
Promissory Note dated as of June 26, 2013, that certain Third Amendment to
Senior First Priority Secured Promissory Note dated as of September 9, 2013, and
that certain Fourth Amendment to Senior First Priority Secured Promissory Note
dated as of September 13, 2013, that certain Fifth Amendment to Senior First
Priority Secured Promissory Note dated as of November 13, 2013, and that certain
Sixth Amendment to Senior First Priority Secured Promissory Note dated as of
December 10, 2013 (the “Note”)). For the avoidance of doubt, Obligor shall only
be obligated to deposit up to $12,000,000 on or after June 26, 2013 (i.e. in
addition to amounts already deposited prior to June 26, 2013) with the Escrow
Agent in accordance with Section 3 of this Agreement.

 

Within one (1) Business Day of such Qualified Financing

 

 

 

From the proceeds of the Fall 2013 Qualified Financings the lesser of
(i) $300,000, and (ii) 50%

 

Within one (1) Business Day of such Qualified Financing

 

4

--------------------------------------------------------------------------------


 

of the proceeds of such Qualified Financings net of any third party payments in
satisfaction of transaction expenses or fees/commissions with respect to such
Qualified Financings, not to exceed the Funding Expense Cap.

 

 

 

5

--------------------------------------------------------------------------------